Eccleston, J.,
delivered the opinion of this court.
Upon the plea of limitations the court below dismissed the bill, and in doing so, we think an error was committed.
The principles settled in Crawford vs. Severson, 5 Gill, 443, so fully show that the plea of limitations cannot avail, in such a case as this, that we deem it unnecessary to do move than refer to that decision as full authority for our reversing the present decree and remanding the cause for further proceedings.

Decree reversed and cause remanded for further proceedings.